NOT FOR PUBLICATION                           FILED
                                                                          JUL 29 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LILIANA HERNANDEZ; et al.,                      No. 20-15076

                Plaintiffs-Appellants,          D.C. No. 2:18-cv-02419-WBS-EFB

 v.
                                                MEMORANDUM*
AFSCME CALIFORNIA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Liliana Hernandez, Miranda Alexander, Natasha Joffe, Rohit Sherma,

Hector Arroyo, Timothy Porter, Emin Gharibian, and Maria Isabel Holtrop appeal

from the district court’s judgment in their 42 U.S.C. § 1983 putative class action


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Plaintiffs’ request for oral
argument, set forth in the opening brief, is denied.
alleging a First Amendment claim arising out of compulsory agency fees (also

known as fair share fees) and union membership dues. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Danielson v. Inslee, 945 F.3d 1096, 1098

(9th Cir. 2019), cert. denied, 141 S. Ct. 1265 (2021) (summary judgment); Serra v.

Lappin, 600 F.3d 1191, 1195-96 (9th Cir. 2010) (dismissal for failure to state a

claim and for lack of subject matter jurisdiction). We may affirm on any ground

supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm.

      The district court properly dismissed plaintiffs’ First Amendment claim

arising out of compulsory agency fees paid to AFSCME Local 2620 because a

public sector union can, as a matter of law, “invoke an affirmative defense of good

faith to retrospective monetary liability under section 1983 for the agency fees it

collected” prior to the Supreme Court’s decision in Janus v. American Federation

of State, County & Municipal Employees, Council 31, 138 S. Ct. 2448 (2018).

Danielson, 945 F.3d at 1097-99 (“[P]rivate parties may invoke an affirmative

defense of good faith to retrospective monetary liability under 42 U.S.C. § 1983,

where they acted in direct reliance on then-binding Supreme Court precedent and

presumptively-valid state law.”).

      The district court properly dismissed Porter’s claims seeking declaratory and

injunctive relief for lack of standing because Porter failed to establish that he had



                                           2                                    20-15076
suffered or would imminently suffer an injury-in-fact. See Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1548 (2016) (to satisfy the injury-in-fact requirement, a plaintiff

must show that he “suffered an invasion of a legally protected interest that is

concrete and particularized and actual or imminent, not conjectural or

hypothetical” (citation and internal quotation marks omitted)).

      Summary judgment was proper on plaintiffs’ First Amendment claims

arising from union membership dues deductions. See Belgau v. Inslee, 975 F.3d

940, 946-49 (9th Cir. 2020), cert. denied, No. 20-1120, 2021 WL 2519114 (June

21, 2021) (discussing state action); see id. at 950-52 (concluding that the Supreme

Court’s decision in Janus v. American Federation of State, County & Municipal

Employees, Council 31, 138 S. Ct. 2448 (2018), did not extend a First Amendment

right to avoid paying union dues that were agreed upon under validly

entered membership agreements).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      The unopposed motion to substitute parties (Docket Entry No. 29) is

granted. The Clerk will amend the docket to substitute Eraina Ortega as successor

to defendant-appellee Adria Jenkins-Jones, and Kathleen Allison as successor to

defendant-appellee Ralph Diaz.

      The unopposed motion to dismiss parties (Docket Entry No. 30) is treated as



                                          3                                       20-15076
a motion to correct this court’s caption, and is granted. The Clerk will amend the

case caption to reflect that Edmund G. Brown, Mark Gregersen, Eric Banks,

Priscilla Winslow, Erich Shiners, and Arthur A. Krantz are defendants, not

defendant-appellees. To the extent these parties seek corrections to the district

court docket, such a request must be filed in the district court.

      AFFIRMED.




                                           4                                   20-15076